Citation Nr: 9923503	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-27 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for left 
ankle sprain.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to grant an increased 
(compensable) rating for service connected left ankle sprain.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected left ankle sprain is 
manifested by complaints of discomfort and numbness after 
prolonged driving and loss of endurance, but no objective 
evidence of pain, loss of range of motion, or instability.


CONCLUSION OF LAW

The criteria for an assignment of a compensable rating for a 
left ankle sprain have not been satisfied.  38 U.S.C.A. §  
1131, 5107 (West 1991); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for an 
increased evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  He has 
not alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist the claimant, as mandated by 38 U.S.C.A. 
§ 5107(a), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1998).  The veteran was granted 
service connection for the residuals of a left ankle sprain 
in a June 1968 rating decision, with a noncompensable rating 
effective November 28, 1967, the date following service 
discharge.  His service medical records show that he suffered 
a left ankle trauma in December 1965 that required a cast for 
three weeks.  This condition was later referred to as a left 
ankle sprain.  In January 1966, he claimed moderate to severe 
pain in the left ankle on motion.  Upon examination, the 
ankle was slightly swollen and painful motion was exhibited.  
Subsequently, in June 1966, the records show that the veteran 
complained of pain during walking and swelling after 
standing.  X-rays of the left ankle taken at that time did 
not reveal any fracture; the ankle appeared normal.  
Following service discharge, a March 1968 VA examination 
revealed that the veteran complained of left ankle pain at 
that time.  Upon examination, his left ankle exhibited a 
slight laxity of the lateral ligaments with slightly 
increased inversion of the left foot.  All other motions were 
normal.  X-rays of the left ankle were negative.  The 
diagnosis was sprain, old, left ankle.   The veteran 
requested an increased rating for his left ankle disability 
in May 1996.  However, two subsequent rating decisions 
confirmed the noncompensable rating for a left ankle sprain 
based on lack of medical evidence of a worsening condition.     

The veteran has appealed the assignment of a noncompensable 
rating for his service connected left ankle sprain, and 
contends that a higher rating is warranted.  He contends that 
he has problems with left ankle pain, swelling, stiffness, 
instability and locking, as well as loss of endurance with 
the ankle.  After a review of the records, the Board finds 
that the evidence is against his claim for an increased 
evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5299-5271.  DC 5299 is utilized for a 
musculoskeletal disability that is not specifically listed in 
the Schedule, but one that is rated by analogy to a 
disability found in the Schedule.  See 38 C.F.R. §§ 4.20, 
4.27 (1998).  DC 5271 is utilized to rate limited motion of 
the ankle.  Marked limited motion of the ankle is rated as 20 
percent disabling, while moderate limited motion is rated as 
10 percent disabling.  The most recent VA examination, from 
January 1998, reveals that the veteran stated that he had no 
left ankle pain, but rather pain in the plantar aspect of the 
left foot.  The Board notes that an October 1996 VA 
examination revealed that the veteran had a fall in 1995 with 
trauma to the left foot and an undisplaced fracture of the 
5th terminal phalanx.  Upon examination in January 1998, had 
full and complete passive and active range of motion of the 
left ankle, with no evidence of painful motion of the ankle.  
There was also no evidence of edema, effusion, instability, 
weakness tenderness, redness, heat, abnormal or guarded 
movement of the left ankle.  He also had a normal gait cycle.  
The diagnosis was a left ankle sprain by history, but 
asymptomatic at the time of the examination.  The examiner 
also noted that there was no functional loss due to pain 
supported by adequate pathology and evidence of visible 
behavior of the veteran. 

The Board notes that during his December 1997 RO hearing the 
veteran complained of discomfort and numbness in his left 
foot.  He stated that his left leg from his knee down through 
his ankle to the sole of his foot falls asleep after 
prolonged driving.  He also explained how he wears rubber 
soled shoes for foot discomfort.  He stated that he cannot 
walk more than approximately 1000 feet without left foot 
pain.  The Board notes that the veteran did not specifically 
describe any ankle pain or disability.  The Board reiterates 
that the veteran has a history of a 1995 post service left 
foot injury separate from his inservice ankle sprain in 1965.  
The Board also notes that an October 1996 VA examination of 
the left ankle also did not reveal any loss of range of 
motion or other notable disability of the left ankle.  VA 
outpatient treatment records from June 1997 to April 1998 do 
not reveal any evidence of left ankle disability, merely some 
left foot pain.     

The Board finds that the evidence does not support a finding 
of moderate limited motion of the left ankle to warrant a 10 
percent rating under DC 5271.  Rather, the objective evidence 
clearly shows no limitation of left ankle motion at all.    
Therefore, an increased rating under this code section is not 
warranted.           

The Board also considers whether the veteran's left ankle 
disability warrants a compensable rating under any other 
diagnostic codes related to ankle disabilities.  DC 5270 is 
for ankylosis of the ankle; DC 5272 is for ankylosis of the 
subastragalar or tarsal joint; DC 5273 is for malunion of the 
os calcis or astragalus; and DC 5274 is for astragalectomy.  
The Board finds no basis for a compensable rating under any 
of these code sections as there is no evidence of any of 
these disabilities in the record before the Board. 

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45 (1998), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.   Section § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight-bearing.  
 
The Board considers these regulations and finds that the 
veteran's left ankle disability does not warrant an 
additional rating beyond that which is established under DC 
5271.  The Board finds that the veteran does not even 
complain of pain in his left ankle, and VA examinations did 
not reveal any objective evidence of pain on motion or 
restricted or weakened motion of the ankle joint.  The Board 
finds that the noncompensable rating under DC 5271 accurately 
assesses the extent of the veteran's left ankle condition.  
As previously stated, his left ankle is essentially 
asymptomatic.  The Board does not find sufficient evidence of 
pain on movement or weakened movement to warrant an 
additional rating pursuant to §§ 4.40 or 4.45.  thus, the 
noncompensable rating under the Schedule is appropriate.   

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals, (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.

The noncompensable rating according to the Schedule does not, 
however, preclude the Board from granting a higher rating for 
this disability.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service 
connected disability" is made.  38 C.F.R. § 3.321 (b)(1) 
(1998).  The Board must find that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 40 
percent, exists in the Schedule for greater disability of the 
ankle.  However, the record does not establish a basis to 
support a higher rating under the Schedule.  The Board also 
finds no evidence of an exceptional disability picture in 
this case.  The veteran has not been hospitalized for 
treatment of his left ankle, so as to warrant extraschedular 
consideration.  The Board also does not find that his left 
ankle condition by itself, as opposed to problems with a 
nonservice connected left foot condition involving a 
fractured phalanx, has created a marked interference with his 
employment.  For the reasons noted above, the Board concludes 
that the impairment resulting from this left ankle sprain 
disability is adequately compensated by the rating now 
assigned.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1998) is not warranted.


ORDER

Entitlement to an increased (compensable) rating for left 
ankle sprain is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

